                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF MISSOURI

ALEXANDRA GILHAM,                               )
                                                )
               Plaintiff,                       )
                                                )     Case No. 20-622
vs.                                             )
                                                )
STATE FARM MUTUAL                               )
AUTOMOBILE INSURANCE                            )
COMPANY,                                        )
                                                )
               Defendant.                       )

                                    NOTICE OF REMOVAL

       The Petitioner, State Farm Mutual Automobile Insurance Company (“State Farm”),

defendant herein, respectfully states to the Court:

       1.      That there was commenced and is now pending in the Circuit Court of Clay

County, Missouri, a civil action in which Alexandra Gilham is the Plaintiff, State Farm Mutual

Automobile Insurance Company is the Defendant, said case captioned Alexandra Gilham,

Plaintiff, v. State Farm Mutual Automobile Insurance Company, Defendant, Case No. 20CY-

CV05519.

       2.      That said action is a civil suit, of which this Court has original jurisdiction under

the provisions of Title 28, U.S. Code, Section 1332, as amended, and is one which may be

removed to this Court by Defendant, State Farm Mutual Automobile Insurance Company,

pursuant to the provisions of Title 28, U.S. Code, Section 1441, in that it is a civil action wherein

the matter in controversy exceeds the sum or value of Seventy-Five Thousand and no/100

Dollars ($75,000.00), exclusive of interest and costs, and is between citizens of different states.

       3.      That the Petitioner shows that said cause of action involved a controversy

between citizens of different states, to-wit:




            Case 4:20-cv-00622-BP Document 1 Filed 08/06/20 Page 1 of 3
               a.      The plaintiff Alexandra Gilham is now, and was at the commencement of

                       this action, citizen and resident of the State of Missouri.

               b.      The defendant State Farm Mutual Automobile Insurance Company is an

                       Illinois corporation with its principal place of business in Illinois.

       4.      That on July 6, 2020, Plaintiff filed her Petition naming State Farm as a

defendant.

       5.      That Defendant was served on July 15, 2020 and this Notice is therefore filed

within thirty (30) days after receipt by this Defendant of a filed copy of the Plaintiff’s Petition.

       6.      That there is filed herewith as Exhibit A, and by reference made a part hereof, a

true and correct copy of all process, pleadings and orders received by Defendant in reference to

the above-captioned matter in the Circuit Court of Clay County, Missouri.

       WHEREFORE, Petitioner prays that further proceedings in the Circuit Court of Clay

County, Missouri, be discontinued, and that this action be removed to the United States District

Court for the Western District of Missouri.


                                                       /s/ Mimi E. Doherty _______
                                                       Mimi E. Doherty, #35091
                                                       DEACY & DEACY, LLP
                                                       920 Main Street, Suite 1000
                                                       Kansas City, MO 64105-2010
                                                       Telephone: (816) 421-4000
                                                       Facsimile: (816) 421-7880
                                                       med@deacylaw.com
                                                       ATTORNEYS FOR DEFENDANT




                                                  2




             Case 4:20-cv-00622-BP Document 1 Filed 08/06/20 Page 2 of 3
                                CERTIFICATE OF SERVICE

       I hereby certify that on August 6, 2020, I electronically filed the foregoing with the Clerk
of Court which sent electronic filing to the following:

Joseph R. Hillebrand, Esq.
Michael Kopit, Esq.
Brown & Crouppen, PC
211 N. Broadway, Suite 1600
St. Louis, MO 63102
Telephone: (314) 421-0216
Facsimile: (314) 421-0359
pipleadings@getbc.com
JoeH@getbc.com
MichaelK@getbc.com
ATTORNEYS FOR PLAINTIFF



                                                     /s/ Mimi E. Doherty__________
                                                     Attorney For Defendant




                                                3




           Case 4:20-cv-00622-BP Document 1 Filed 08/06/20 Page 3 of 3
